            Case 5:19-cr-00244-MSG Document 2 Filed 04/30/19 Page 1 of 2




                         IN THE VNITED ST ATES DISTRICT COURT
                      FOR THE EASTER~ DISTRICT OF PE~NSYLVANIA



ANTONIO SAUNDERS-EL,
                                                                     CRIMINAL ACTION
                          Petitioner,
                                                                     No. 19-cr-244
                 v.

COMMONWEALTH OF PENNSYLVANIA,
                                                                                                  F·ILED
                          Respondent.                                                             APR 30 2019
                                                                                               KAlE BARKIUM, Ctelk
                                                                                             By           pep. Clefk
                                                  ORDER

        AND NOW, this           J~day of April, 2019, upon consideration of Petitioner Antonio

Saunders-El's Notice of Removal (Doc. No. 1), and the attachments thereto, it is hereby

ORDERED that:

        •   The petition for removal of this state criminal prosecution to federal court is DENIED. 1
                                 I




1Petitioner, Antonio Saunders-El, is the defendant in a state criminal prosecution currently pending in the
Court of Common Pleas of Northampton County, wherein Petitioner is charged with forgery, theft by
unlawful taking, identity theft, and knowingly possessing a counterfeit access device.

On April 29, 2019, Petitioner, proceedmgpro se, filed the instant petition, seeking to remove the case to
this Court pursuant to 28 lJ.S.C~ §§ 1443(1) and 1455. Section 1455 permits a defendant in a state criminal
prosecution to petition for rempval to federal court where there are grounds for such removal. In tum,
§ 1443( 1) provides that a criminal prosecution may be removed where it is "against any person who is
denied or cannot enforce in the courts of [the] State a right under any law providing for the equal civil rights
of citizens of the United States/ or of all persons within the jurisdiction thereof." However, this provision
only permits removal where !"a state enactment governing [the defendant's] state prosecution is
discriminatory on its face and is clearly in conflict with a federal right relating to racial equality." Brown:
Bey v. CCP of Phila. Cnty., No. 15-cr-26, 2015 WL 9948810, at *3 (E.D. Pa. June 4, 2015) (summarily
remanding criminal prosecution). It does not permit removal based solely on an "allegation of illegal or
corrupt acts of individual state officials ... , or the mere possibility of an unfair trial in state court." Id.

Here, as in Brown-Bey, Petitiqner has not alleged that a state law governing his prosecution is facially
discriminatory and in conflict 'with a federal right to racial equality. Rather, he merely alleges that his
previous court-appointed counsel and the President Judge of the state court took various illegal or improper
actions in violation of the Pennsylvania Constitution, Rules of Criminal Procedure, and Code of Judicial
Conduct, as well as the Fourteenth Amendment to the United States Constitution. Because these allegations
            Case 5:19-cr-00244-MSG Document 2 Filed 04/30/19 Page 2 of 2




        •   This matter is summarily RE:MANDED to the Court of Common Pleas of

            Northampton County, pursuant to 28 U.S.C. § 1455(b)(4).

        •   The Clerk of Court shall CLOSE this case.



                                                                   BY THE COURT:




------------
are not sufficient grounds for removal
                                 I
                                       under§ 1443( 1), the petition will be denied and this matter summarily
remanded to state court. See 28 U.S.C. § 1455(b)(4) (requiring district court to examine a notice to remove
a state criminal prosecution promptly, and to "summar[il]y remand" the matter "if it clearly appears on the
face of the notice and any exhibits annexed thereto that removal should not be permitted").
